            Case 1:20-cv-00184-DCN Document 44 Filed 06/08/20 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
DAYTON P. REED, ISB #10775
W. SCOTT ZANZIG, ISB #9361
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P. O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
dayton.reed@ag.idaho.gov
scott.zanzig@ag.idaho.gov

Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 LINDSAY HECOX, and JANE DOE with
 her next friends JEAN DOE and JOHN               Case No. 1:20-cv-00184-DCN
 DOE,
                                                  RESPONSE TO MOTION TO
                       Plaintiffs,                INTERVENE (Dkt. 30) AND MOTION
                                                  FOR LEAVE TO FILE CONDITIONAL
       v.                                         MEMORANDUM IN RESPONSE TO
                                                  PLAINTIFFS’ MOTION FOR
 BRADLEY LITTLE, in his official                  PRELIMINARY INJUNCTION (Dkt. 42)
 capacity as Governor of the State of Idaho,
 et al.,

                       Defendants.


       The Court should grant the Motion to Intervene (Dkt. 30) filed by Idaho State University

female athletes Madison Kenyon and Mary Marshall. The Court also should grant the

intervenors’ Motion for Leave to File Conditional Memorandum in Response to Plaintiffs’

Motion for Preliminary Injunction (Dkt. 42).



RESPONSE TO MOTION TO INTERVENE (Dkt. 30) AND MOTION FOR LEAVE TO FILE
CONDITIONAL MEMORANDUM IN RESPONSE TO PLAINTIFFS’ MOTION FOR
PRELIMINARY INJUNCTION (Dkt. 42) - 1
          Case 1:20-cv-00184-DCN Document 44 Filed 06/08/20 Page 2 of 3




        Plaintiffs are seeking preliminary and permanent injunctive relief against implementation

of House Bill 500. “A plaintiff seeking a preliminary injunction must establish,” among other

things, “that the balance of equities tips in his favor, and that an injunction is in the public

interest.” Winter v. Natural Resources Def. Council, Inc., 555 U.S. 7, 20 (2008). “[I]njunctive

relief [is] an extraordinary remedy that may only be awarded upon a clear showing that the

plaintiff is entitled to such relief.” Id. at 22.
        A preliminary injunction is an extraordinary remedy never awarded as of right. In
        each case, courts must balance the competing claims of injury and must consider
        the effect on each party of the granting or withholding of the requested relief. In
        exercising their sound discretion, courts of equity should pay particular regard for
        the public consequences in employing the extraordinary remedy of injunction.
Id. at 24 (internal citations and punctuation omitted).

        Plaintiffs want the Court to focus solely on the potential harms they claim they might

suffer from HB 500, and silence opposing voices. See Dkt. 43 (opposing intervenors’ request to

file a conditional memorandum). But the Court can best “pay particular regard for the public

consequences” of the injunction Plaintiffs seek by listening to all who might be affected by HB

500’s implementation or nullification. The intervenors have noted the past harms they have

suffered in the absence of HB 500’s protections. See Dkts. 30-2, ¶¶ 10, 12, 20, 25; Dkt. 30-3, ¶¶

19-20. Their perspectives can help inform the Court when it balances hardships and determines

the public consequences of the relief Plaintiffs seek.

        Justice will be best served if the Court considers all points of view, not just the Plaintiffs’.

        Dated this 8th day of June, 2020.

                                                          STATE OF IDAHO
                                                          OFFICE OF THE ATTORNEY GENERAL


                                                    By:     /s/ W. Scott Zanzig
                                                          W. Scott Zanzig
                                                          Deputy Attorney General


RESPONSE TO MOTION TO INTERVENE (Dkt. 30) AND MOTION FOR LEAVE TO FILE
CONDITIONAL MEMORANDUM IN RESPONSE TO PLAINTIFFS’ MOTION FOR
PRELIMINARY INJUNCTION (Dkt. 42) - 2
         Case 1:20-cv-00184-DCN Document 44 Filed 06/08/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 8, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Eppink                                Matthew K. Wilde
 AMERICAN CIVIL LIBERTIES UNION                BOISE STATE UNIVERSITY
 OF IDAHO FOUNDATION                           OFFICE OF GENERAL COUNSEL
 REppink@acluidaho.org                         mattwilde@boisestae.edu

 Gabriel Arkles                                Attorney for Defendants Boise State
 James Esseks                                  University and Marlene Tromp
 Chase Strangio
 AMERICAN CIVIL LIBERTIES FOUNDATION           Bruce D. Skaug
 garkles@aclu.org                              Raul R. Labrador
 jesseks@aclu.org                              bruce@skauglaw.com
 cstrangio@aclu.org                            raul@skauglaw.com

 Kathleen Hartnett                             Roger G. Brooks
 Elizabeth Prelogar                            Jeffrey A. Shafer
 Andrew Barr                                   ALLIANCE DEFENDING FREEDOM
 COOLEY LLP                                    rbrooks@ADFlegal.org
 khartnett@cooley.com                          jshafer@ADFlegal.org
 eprelogar@cooley.com
 abarr@cooley.com                              Kristen K. Waggoner
                                               Parker Douglas
 Catherine West                                Christiana M. Holcomb
 LEGAL VOICE                                   ALLIANCE DEFENDING FREEDOM
 cwest@legalvoice.org                          kwaggoner@ADFlegal.org
                                               pdouglas@ADFlegal.org
 Attorneys for Plaintiffs                      cholcomb@ADFlegal.org

                                               Attorneys for Proposed Intervenors



                                             /s/ W. Scott Zanzig
                                           W. Scott Zanzig
                                           Deputy Attorney General




RESPONSE TO MOTION TO INTERVENE (Dkt. 30) AND MOTION FOR LEAVE TO FILE
CONDITIONAL MEMORANDUM IN RESPONSE TO PLAINTIFFS’ MOTION FOR
PRELIMINARY INJUNCTION (Dkt. 42) - 3
